     Case 6:04-cr-00127 Document 922 Filed 07/28/20 Page 1 of 2 PageID #: 4513



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                             PARKERSBURG DIVISION


UNITED STATES OF AMERICA,

                           Plaintiff,

v.                                      CRIMINAL ACTION NO. 6:04-00127-01

KIRT R. KING,

                           Defendant.



                      MEMORANDUM OPINION AND ORDER

        Pending before the court is Defendant Kirt King’s Motion to Seal, [ECF No.

921]. On June 22, 2020, Defendant filed a pro se Letter-Form Emergency Motion for

Compassionate Release, [ECF No. 916]. On June 30, 2020, Defendant was appointed

counsel. [ECF No. 919]. On July 9, 2020, Defendant, through his counsel, filed a

Supplemental Emergency Motion Memorandum, [ECF No. 920]. Defendant now

requests to file under seal Exhibit C on the ground that the exhibit contains privileged

medical information. [ECF No. 921].

        Local Rule 26(4)(c) provides that in general, court documents must be public.

The Rule specifies that a party petitioning the court to seal exhibits must offer an

accompanying memorandum describing,

              (a) the reasons why sealing is necessary, including the
                  reasons why alternatives to sealing, such as redaction,
                  are inadequate;
              (b) the requested duration of the proposed seal; and
  Case 6:04-cr-00127 Document 922 Filed 07/28/20 Page 2 of 2 PageID #: 4514



             (c) a discussion of the propriety of sealing, giving due
                 regard to the parameters of the common law and First
                 Amendment rights of access as interpreted by the
                 Supreme Court and our Court of Appeals.

S.D. W. Va. L. R. 26.4(c). The public has a presumptive right to access to judicial

documents at common law and under the First Amendment. United States v.

Moussaoui, 65 F. App’x 881, 885 (4th Cir. 2003). “The value of openness in judicial

proceedings can hardly be overestimated.” Id. If Defendant intends for me to rely on

certain records contained in Exhibit C in my ruling, then the public has a right to

review that material. I find that the public right to access, in this case, is not

outweighed by Defendant’s privacy interest. Not everything contained in Exhibit C,

however, should be available to the public. Accordingly, I GRANT Defendant’s Motion

to File Under Seal, [ECF No. 921], but DIRECT Defendant to file an unsealed copy of

the portions of Exhibit C that he deems relevant and that he relies on in support of

his Motion for Compassionate Release, [ECF No. 920]. I further DIRECT Defendant

to redact any irrelevant, sensitive, or personally identifying information contained in

the portions of Exhibit C to be filed on the public record.

      The court DIRECTS the Clerk to send a copy of this Order to the defendant

and counsel, the United States Attorney, the United States Probation Office, and the

United States Marshall.

                                        ENTER:        July 28, 2020
